Citation Nr: 1042285	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-06 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses for treatment at Oneonta Surgical Associates from April 
23, 2005, to May 3, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 
1964.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision of the Canandaigua, New 
York, Department of Veterans Affairs (VA) Medical Center (MC).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had requested a hearing before the Board in his VA 
Form 9, Appeal to the Board, received in February 2006.  The 
record shows that a hearing before the Board was scheduled for 
August 2010.  That same month, the Veteran's representative 
indicated that the Veteran would be unable to attend the hearing 
and wanted his case to go to the Board.  Thus, there is no 
hearing request pending at this time.


FINDINGS OF FACT

1.  The Veteran received treatment at from Oneonta Surgical 
Associates from April 23, 2005, to May 3, 2005, for non-service-
connected disabilities.  

2.  The evidence establishes that the claim for payment or 
reimbursement was filed on September 13, 2005, which is more than 
90 days after the treatment. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred from April 23, 2005, to May 3, 2005, at Oneonta 
Surgical Associates have not been met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2010); 38 C.F.R. § 17.1004 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), does not 
apply in the instant case.  At issue in this case is the 
timeliness of the claim for payment or reimbursement of private 
medical expenses incurred from April 23, 2005, to May 3, 2005.  
The facts as to the date of receipt of the claim are not in 
dispute.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to assist 
nor the duty to notify provisions of the VCAA are implicated.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-
2004 (June 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

II.  Legal Criteria & Analysis

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) whether 
the services for which payment is sought were authorized by VA, 
and (2) whether the appellant is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of the 
following: (1) July 19, 2001; (2) the date that the veteran was 
discharged from the facility that furnished the emergency 
treatment; (3) the date of death, but only if the death occurred 
during transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that included 
the provision of the emergency treatment; or (4) the date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).

Review of the record shows that the Veteran was treated at 
Oneonta Surgical Associates from April 23, 2005, to May 3, 2005.  
The Veteran has not argued that the treatment was for a service-
connected disability.  The Veteran is service connected for 
paralysis of the median nerve.  The records show he was treated 
for cellulitis, phlebitis, gangrene, and fasciitis necrosis.  
Therefore, the medical treatment was for non-service connected 
disabilities.

On September 13, 2005, the VA Medical Center received the claim 
for payment or reimbursement for the private medical treatment 
provided by Oneonta Surgical Associates from April 23, 2005, to 
May 3, 2005.  As this claim was filed over 90 days after the 
Veteran was discharged from Oneonta Surgical Associates, the 
Veteran is ineligible to receive payment or reimbursement as set 
forth in 38 C.F.R. § 17.1004(d).  

In an October 2005 letter, an employee of Oneonta Surgical 
Associates admitted in a statement that the Veteran was unaware 
he could receive payment or reimbursement for the medical care 
and that it had been notified in September 2005 of the 
possibility of VA paying for the treatment.  The Veteran has 
claimed that he was medicated and confused concerning procedures 
about his medical bills in connection to VA, which he implies is 
the reason he did to file the claim for payment or reimbursement 
for 90 days. 

The regulation states that a claim for payment or reimbursement 
must meet all the requirements under 38 C.F.R. § 17.1001-17.1008, 
including the filing requirements under 38 C.F.R. § 17.1004.  As 
the claim failed to meet the filing requirement under 38 C.F.R. 
§ 17.1004(d), the Board must deny it.  The Board notes that the 
record shows that VA paid multiple claims submitted in a timely 
fashion from that period of hospitalization, and thus the 
credibility of the appellant's allegation that the delay in 
submitting the claim was due to other factors is highly suspect.  
Regardless, the Board has read through the regulation, and it 
provides no exceptions.  

Where the law and not the evidence is dispositive, the claim must 
be denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the Veteran's claim is without 
legal merit.


ORDER

Entitlement to reimbursement of unauthorized medical expenses for 
treatment at Oneonta Surgical Associates in Oneonta, New York, 
from April 23, 2005, to May 3, 2005, is denied.



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


